Citation Nr: 1452260	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  06-14 369	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to VA medical treatment for a psychosis under the provisions of 38 U.S.C.A. § 1702.

4.  Entitlement to an effective date earlier than July 1, 2012, for the award of VA pension benefits.


(The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty for training with the United States Marine Corps Reserve from July 1966 to March 1967.  He was subsequently attached to the Marine Corps Reserve and to the National Guard of Rhode Island, but had no additional active duty service. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 RO decision.  The Veteran presented sworn testimony in support of his appeal during a May 2014 hearing before the undersigned Veterans Law Judge.

The Veteran testified during a separate Board hearing before another Veterans Law Judge in July 2009 as to the issue of service connection for an acquired psychiatric disability other than PTSD.  During the May 2014 hearing on appeal, extensive discussion was undertaken among the presiding Veterans Law Judge, the Veteran, and his attorney, for the purpose of clarifying that the two hearings before the two different Judges, involved separate, non-overlapping, issues.  Because the Judge who presides over the hearing on a particular issue is required by law to participate in the ultimate decision on that issue, the Board has separated the issue involving PTSD from the issues involving an acquired psychiatric disability other than PTSD and TBI.  38 U.S.C.A. §§ 7102, 7107(c); 38 C.F.R. § 20.707; Arneson v. Shinseki, 24 Vet. App. 379 (2011).  For this reason, separate decisions, each signed by the Judge who presided over the relevant hearing on appeal, will be issued by the Board.  

Since the October 2012 Supplemental Statement of the Case, the Veteran and his attorney have submitted additional documentation in support of his appeals, without a waiver of initial RO review.  Careful review of the newly-submitted documents reveals, however, that they are either exact copies of previously-submitted and previously-considered documents, or they contain essentially duplicative information as previously-considered evidence.  Therefore, the Board will proceed with review of all the evidence of record, with no prejudice accruing to the Veteran or his appeals.  We also note that during the May 2014 hearing, the presiding Judge held the record open for sixty days to allow the Veteran and his attorney to submit additional evidence and written argument.  In June 2014, VA received, via facsimile, a document entitled "Board Post-Hearing Brief."  Although the brief is dated 2013, and refers to a 2013 Board hearing, this seems to be clerical error, since the Board hearing was clearly May 2014, not 2013, and since the document was received in June 2014.  Regardless, this was all that was received within the 60-day period.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to an earlier effective date for the award of VA pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been assigned diagnoses of PTSD or TBI.

2.  The evidence of record does not show that the Veteran's psychiatric disease first manifested within two years of discharge from his single period of active service, which ended in March 1967.

CONCLUSIONS OF LAW

1.  The Veteran has not presented valid claims for service connection for PTSD or TBI.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).

2.  The criteria required to establish VA medical treatment for a psychosis under the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2002); 38 C.F.R. § 3.384 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the service connection claims by a July 2011 letter to the Veteran that informed him of his and VA's duty for obtaining evidence, to include the type of evidence which can be used to circumstantially show that a personal assault occurred.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains multiple service personnel and medical records, private treatment records, the Veteran's written contentions, and the Veteran's hearing testimony.  

The Veteran completed a release of information form claiming he had been receiving medical care from the Newport Community Mental Health Center since 1972.  However, a later summary of treatment from Newport Community Mental Health Center shows that he first sought care at that facility in 2004.  Therefore, the Board finds that further inquiry into whether Newport Community Mental Health Center has earlier records is not necessary, as it is reasonable to conclude that earlier records do not exist.  38 C.F.R. § 3.159(c).

The record reveals that the Veteran is in receipt of Social Security Disability benefits.  Indeed, the RO requested records from the Social Security Administration, and some of the Social Security records have been associated with the Veteran's claims file.  These records are manifestly incomplete, however, as the administrative determination awarding these benefits has not been obtained for review.  In many circumstances, the VA has a duty to obtain the records pertaining to the Social Security decision to award disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, however, because the VA is on notice that such benefits have been awarded, and because the Veteran's employability is not at issue here, the Board finds that remand for another attempt to obtain complete Social Security records is not necessary.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant Social Security records.  The Federal Circuit rejected the appellant's argument in Golz that Social Security records are always relevant and VA is always required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim," and "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323.  In this case, the Veteran has not asserted, nor is the Board able to perceive any specific reason why the outstanding Social Security records might be relevant to the resolution of the issues currently before the Board.  More importantly, there is no reason to doubt that SSA provided all the records they had available when they responded to VA's request.

No VA examination has been provided to the Veteran in this case, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no persuasive evidence that the Veteran has PTSD or TBI, or that such could be related to an in-service incident or injury.  

The Board further determines that no medical opinion relating to a personal assault as provided by 38 C.F.R. § 3.304(f)(5) is required.  In this regard, the Veteran has not submitted evidence such as described by the relevant portion of this regulation (set forth in its entirety below).  In fact, he failed to return the form provided by the RO for him to describe his claimed stressor events and to list such potential evidence.  Most importantly, however, he does not have a diagnosis of PTSD upon which to base such a medical nexus opinion.  

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

With regard to the May 2014 hearing on appeal, case law requires that the Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the presiding Judge explained the issues to the Veteran and his attorney, and provided a careful explanation of the different issues which would be addressed by each of the Judges involved in the Veteran's multiple appeals.  The Veteran's obvious difficulty in focusing made eliciting relevant information difficult, but with the assistance of his attorney, his contentions appear to have been clarified.  Sources of potentially relevant evidence were discussed.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

Service connection

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

[Effective August 4, 2014, VA amended regulations dealing with mental disorders, but this does not apply to claims pending before the Board, such as this one.] 

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians, pregnancy tests or tests for sexually transmitted diseases; and statement from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

During the May 2014 hearing on appeal, the Veteran testified that he was beaten up and sexually assaulted at least four times during basic training in Paris Island, once when he was at Camp Lejeune, and when he was serving with a reserve unit in Albuquerque, New Mexico in 1967, an officer sexually assaulted him at least thirty times.  He explained he was afraid of being shot because in the Marine Corps at that time, he could not talk about that kind of thing.  He also testified that he had a parachute accident in Albuquerque, which involved hitting the right side of his head.  

The Veteran asserts that he currently has PTSD from these assaults and beatings.  He also asserts that he suffered a TBI during the parachute accident.  His medical records do not currently reflect diagnoses of either PTSD or TBI, however. 

The evidence of record contains multiple medical records reflecting the Veteran's diagnosis and treatment over the years from approximately 1973 to 2013.  The earliest mental health records, dated in 1973, reflect a diagnostic impression of rule out acute schizophrenic episode, and depressive neurosis.  The most recent diagnosis is that of paranoid schizoaffective disorder.  An October 2013 letter reflects that the Veteran is unemployable due to auditory hallucinations, delusions, and grandiosity related to this disorder.  He speaks in a tangential manner and has difficulty focusing in part due to distraction from internal stimuli also related to paranoid schizoaffective disorder.  

None of the many medical records available for review reflect diagnoses of PTSD or TBI.  Although the Veteran has repeatedly submitted a copy of a magnetic resonance imaging report, reflecting a study performed when he was fifty-six years of age, as proof that he was beaten during service, careful review of this report shows that it was performed because medical personnel suspected he had had an ischemic attack.  

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

Even conceding that the Veteran was beaten and assaulted as he has testified, and that he experienced a parachute head injury, as he claims, although none of these experiences are corroborated in any way in his service records, or even in his early mental health treatment records, the evidence to support a medical link between such injuries and any currently-shown disability is simply not there.  In the absence of a present disability involving PTSD or TBI, there can be no valid claim.  Brammer.

In certain situations, lay evidence may be used to diagnose a veteran's medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (stating that lay evidence "is particularly important when veterans' [SMRs] have been destroyed.  Unless lay evidence were allowed, it would be virtually impossible for a veteran to establish his claim to service connection in light of the destruction of the [SMRs]"); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006) (stating that "lay evidence is one type of evidence that must be considered, if submitted, when a veteran's claim seeks disability benefits .... [N]othing in the regulatory or statutory provisions ... require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").  The Veteran in this case is not competent to testify to highly technical medical processes involved in identifying both PTSD and TBI.  Indeed, during the May 2014 hearing on appeal, the Veteran was unable to testify clearly as to his current diagnoses.  He therefore cannot rely on his lay testimony alone to establish diagnoses of either PTSD or TBI, or to identify a causal nexus between any current diagnoses that he might possess and service.

Absent currently-shown disabilities involving PTSD or TBI, there can be no valid claims for service connection.  The benefits sought are therefore denied.

VA treatment under the provisions of 38 U.S.C.A. § 1702

Under 38 U.S.C.A. § 1702(a), any Veteran of the Vietnam era who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before May 8, 1977, in the case of a Vietnam era Veteran, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702.

In this case, the medical evidence is undisputed that the Veteran has a psychosis, as defined by 38 C.F.R. § 3.384.  However, the record does not establish that his psychiatric disease first manifested within two years of discharge from his single period of active service, which ended in March 1967.  The earliest diagnosis contained in the evidence of record is dated in 1973, more than five years after his discharge from active duty.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.  


ORDER

Service connection for PTSD is denied.

Service connection for residuals of TBI is denied.

VA medical treatment for a psychosis under the provisions of 38 U.S.C.A. § 1702 is denied.


REMAND

The Veteran was awarded VA pension benefits predicated upon his wartime service and his limited income in August 2012, effective in July 2012.  In correspondence of September 2012, the Veteran has expressed disagreement with the effective date, asserting that he has been pursuing VA benefits for many years and that an earlier effective date for his pension benefit should be assigned.  

The Board finds that this September 2012 statement constitutes a notice of disagreement with the August 2012 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an earlier effective date for the grant of VA pension benefits.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


